FILED
                             NOT FOR PUBLICATION                              DEC 29 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RICK SIEGEL, an individual,                      No. 08-56991

               Plaintiff - Appellant,             D.C. No. 2:08-cv-02480-CAS-SS

   v.
                                                  MEMORANDUM *
 ANGELA M. BRADSTREET, in her
 official capacity as the Labor
 Commissioner for the State of California,

               Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Central District of California
                     Christina A. Snyder, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Rick Siegel appeals pro se from the district court’s order dismissing his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JS/Research
42 U.S.C. § 1983 action for injunctive and declaratory relief against the California

Labor Commissioner. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo. Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of

Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000). We may affirm on any ground

supported by the record. Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir. 2001). We

affirm.

        The district court resolved Siegel’s claims on two grounds, one of which was

on the merits. We affirm on that ground for the reasons stated by the district court.

To the extent Siegel’s equal protection claim is based on the differences between

the Talent Agencies Act and statutes regulating other occupational licenses, the

claim fails because there is a rational basis for the California legislature’s decision

to craft the Act differently from other licensing statutes. See Nat’l Ass’n for the

Advancement of Psychoanalysis, 228 F.3d at 1050-53 (rejecting equal protection

challenge to California licensing scheme under rational basis test and stating that

“[i]t simply is not the function of the courts to tell California how to craft its

legislation”).

        Because Siegel does not state a claim under section 1983, his claim for

declaratory relief under 28 U.S.C. § 2201 fails. See Hoeck v. City of Portland, 57
F.3d 781, 787 (9th Cir. 1995).


JS/Research                                 2                                        08-56991
        Siegel’s remaining contentions are unavailing.

        We deny Siegel’s request for judicial notice, and we deny as moot his

motion to expedite this appeal.

        AFFIRMED.




JS/Research                               3                                     08-56991